     Case 2:19-cv-01241-RFB-BNW Document 17 Filed 09/07/21 Page 1 of 1



1
                               UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4     KENTRELL D. WELCH,                                   Case No. 2:19-cv-01241-RFB-BNW

5                                         Plaintiff,                    ORDER
             v.
6
      JAMES DZURENDA, et al.,
7
                                     Defendants.
8

9    I.    DISCUSSION

10         On August 20, 2021, the Court issued an order granting Plaintiff leave to file single,

11   complete second amended complaint within thirty (30) days. (ECF No. 15.) Plaintiff has

12   filed a motion seeking an extension until October 20, 2021, to file his second amended

13   complaint. (ECF No. 16.) The Court grants Plaintiff’s motion for an extension. Plaintiff

14   shall file any second amended complaint on or before October 20, 2021. If Plaintiff fails

15   to file a timely second amended complaint, the Court will screen Plaintiff’s first amended

16   complaint (ECF No. 2-1), as discussed in the Court’s previous order. (ECF No. 15.)

17   Barring unusual circumstance, the Court will not grant any further extensions of time.

18   II.   CONCLUSION

19         For the foregoing reasons, it is ordered that the motion for extension of time (ECF

20   No. 16) is granted. Plaintiff shall file his second amended complaint on or before October

21   20, 2021.

22         It is further ordered that, if Plaintiff fails to timely file his second amended complaint,

23   the Court will screen Plaintiff’s first amended complaint (ECF No. 2-1).

24         DATED: September 7, 2021.

25

26                                               Brenda Weksler
                                                 United States Magistrate Judge
27

28
                                                       1
